EXHIBIT EXCLUSIVE TECHNICAL AND MANAGEMENT CONSULTING SERVICES AGREEMENT between Yunji Communications Technology (China) Co. Ltd and CECT Chinacomm Communications Co. Ltd. TABLE OF CONTENTS CLAUSE PAGE 1. SCOPE OF SERVICES 3 2. PERSONNEL 4 3. FEES AND EXPENSES 4 4. INVOICE AND PAYMENTS 5 5. ASSISTANCE OF CHINACOMM 6 6. FINANCIAL RECORDS OF CHINACOMM 6 7. EXCLUSIVITY 6 8. COLLATERALS 6 9. REPRESENTATIONS AND WARRANTIES 6 10. CHINACOMM’S COVENANTS 8 11. ASSIGNMENT AND SUBCONTRACT 8 12. LIMITATION OF LIABILITY AND INDEMNITY 9 13. INTELLECTUAL PROPERTY 9 14. TERM AND EXTENSION 10 15. TERMINATION 10 16. CONFIDENTIALITY 10 17. GOVERNING LAW AND DISPUTE SETTLEMENT 11 18. MISCELLANEOUS PROVISIONS 11 ANNEX 1
